Citation Nr: 0629848	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-02 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran has active service from February 1975 to March 
1978 and from January 1982 to January 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic disability 
manifested by dizziness.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic disability manifested by dizziness as the claimed 
disorder was initially manifested during active service.  In 
a September 2005 written statement, the veteran reported 
undergoing additional evaluation at the Fort Leonard Wood, 
Missouri, Army medical facility and the University of 
Missouri-Columbia Hospital to ascertain the etiology of his 
dizziness.  Clinical documentation of the cited treatment is 
not of record.  In his September 2006 Appellant's Brief, the 
accredited representative requested that the veteran's claim 
be remanded to the RO so that clinical documentation of the 
cited evaluations may be incorporated into the record.  

In reviewing the claims files, the Board observes that the 
report of a July 2000 Army physical evaluation conducted for 
a medical evaluation board and the resulting July 2000 Army 
medical evaluation board report note that the veteran 
presented a history of morning/positional dizziness of over 
one year's duration.  The reports of December 2000 and 
October 2003 VA examinations for compensation purposes state 
that the veteran was diagnosed with dizziness of unknown 
etiology and no evidence of any disease of the nervous system 
with unknown etiology for the unusual recurrent mental state, 
respectively.  

The VA should obtain all relevant service, VA, and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  Therefore, the Board finds that 
additional development of the record would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
disability manifested by dizziness 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact the Fort Leonard Wood, Missouri, 
Army medical facility, the University of 
Missouri-Columbia Hospital, and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  Then schedule a VA examination for 
compensation purposes in order to 
determine the existence and etiology of 
any chronic disability manifested by 
dizziness.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently has a chronic disability 
manifested by dizziness.

If it is determined that the veteran has 
a chronic disability manifested by 
dizziness the examiner should advance an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic disability manifested by 
dizziness had its onset during active 
service or is in any other way causally 
related to active service.  

Send the claims folders to the examiner 
for review.  The examination report 
should state that such a review was 
conducted. 

3.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic disability manifested by 
dizziness.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 
to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2006).  

